IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-51194
                         Summary Calendar



UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                              versus

ISAIAS GOVEA-FLORES,

                                                   Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 4:99-CR-252-1
                       --------------------
                         November 13, 2002

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

          Isaias   Govea-Flores   appeals   from    his   conviction   of

transporting aliens.    He contends solely that the evidence was

insufficient to support his conviction.      We review Govea-Flores’

argument for plain error because he did not renew his motion for

judgment of acquittal at the close of the evidence.       United States

v. Green, 293 F.3d 886, 895 (5th Cir. 2002).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-51194
                                -2-

          Govea-Flores argues that the evidence was insufficient to

show that he knew the people he was transporting were aliens and

that his transportation of the aliens was in furtherance of their

illegal presence in the United States.    See 8 U.S.C. § 1324.   There

is no plain error as the record is neither devoid of evidence with

respect to these elements of a 8 U.S.C. § 1324 offense nor was the

evidence “so tenuous that a conviction would be shocking.”        See

United States v. Laury, 49 F.3d 145, 151 (5th Cir. 1995).

          AFFIRMED.